Citation Nr: 0023275	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-05 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for bilateral hand 
pain.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for shortness of 
breath, claimed as due to asbestos exposure. 

6.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1992 to July 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which denied entitlement to service 
connection for each of the claimed disorders which are the 
subjects of this appeal.

Claims of entitlement to service connection for a low back 
disorder, for a bilateral knee disorder, and for shortness of 
breath, claimed as due to asbestos exposure, are addressed in 
the REMAND appended to this decision.


FINDINGS OF FACT

1.  The veteran has normal hearing in both ears.

2.  There is no diagnosis of any abnormality or disorder of 
the left hand.

3.  The evidence establishes that the veteran's only current 
abnormality or disorder of the right hand, residuals of a 
fracture of a finger, clearly existed prior to service, and 
there is no medical evidence or opinion that it increased in 
severity during service.

4.  There is no diagnosis of any abnormality or disorder of 
the right ankle.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for left hand pain.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  Fracture of a finger of the right hand clearly and 
unmistakable existed prior to service, and the presumption of 
soundness at induction is rebutted; the veteran has not 
submitted a well-grounded claim of entitlement to service 
connection for a right hand disorder.  38 U.S.C.A. 
§§ 1132, 5107(a) (West 1991).

4.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for shortness of breath, 
claimed as due to asbestos exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a hearing loss, 
bilateral hand pain, and a right ankle disorder in service.  
Compensation will be paid to any veteran disabled by disease 
or injury incurred in or aggravated by active military 
service, who was discharged or released under conditions 
other than dishonorable from the period of service in which 
the disease or injury was incurred, provided the disability 
is not the result of the person's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In order to establish 
service connection for a claimed disability, the facts, as 
shown by the evidence, must demonstrate that a particular 
injury or disease resulting in a current disability was 
incurred in or aggravated coincident with active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1999).  

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  This presumption exists only when there has been an 
induction examination in which the later-complained-of 
disability was not detected.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  A 
reported history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.304; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).

The first step in reviewing a claim for service connection is 
to determine whether the veteran has presented a well-
grounded claim.  In this regard, the veteran bears the burden 
of submitting sufficient evidence to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Epps, supra; Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence or notation is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that his claims are well grounded; that is, plausible.  

1. Claim for service connection for hearing loss

On the authorized audiological evaluation in November 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
0
0
5
15
LEFT
10
5
5
0
15

The puretone hearing loss average for four frequencies was 5 
decibels in the right ear, 6 decibels in the left.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and in the left ear.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (1999).

In this case, the veteran's hearing acuity is superior to the 
hearing acuity specified in any of the criteria for hearing 
loss.  The veteran does not have a hearing loss in excess of 
25 decibels at any frequency, so he does not meet the 
criteria for one 40-decibel hearing loss or three frequencies 
of hearing loss of 26 decibels or more.  His speech 
discrimination score, 96 percent in each ear, exceeds the 94 
percent level recognized as establishing hearing loss.  In 
the absence of objective evidence that the veteran has a 
current hearing loss disability, as defined for purposes of 
determining entitlement to VA compensation benefits, the 
claim for service connection for hearing loss is not well-
grounded, and must be denied.

The veteran has been notified of the criteria for hearing 
loss disability, and has not identified any additional 
evidence which might well-ground his claim.  See generally, 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69, 77-78 (1995).  Moreover, the Board 
notes that he had not testified or stated in any written 
statement that his hearing loss has increased in severity 
since the November 1997 audiology examination.  The claim 
must be denied as not well-grounded.  

2. Claim for service connection for bilateral hand pain

The veteran's service medical records reflect no diagnosis of 
any left hand injury or complaint, although the veteran was 
treated for an insect bite on the left wrist in January 1994.  
At his personal hearing conducted in July 1999, the veteran 
testified that his in-service work was hard on his hands, and 
that the scraped the skin and jammed the knuckles constantly, 
and that his hands were swollen.  However, there was no 
finding of any abnormality of the left hand at the time of VA 
examination conducted in December 1997, and radiologic 
examination disclosed no abnormality.  

In the absence of any medical diagnosis of a disorder of the 
left hand, the veteran's complaints that he jammed his 
knuckles in service or that he has pain in the left hand are 
not sufficient to establish a well-grounded claim for service 
connection for a disorder of the left hand.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999) (pain, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted).

The veteran contends that he has a disability manifested by 
bilateral hand pain.  However, there is no medical diagnosis 
of any injury or disorder manifested by bilateral hand pain.  
Thus, the veteran's claim for bilateral hand pain is not 
well-grounded.  

The veteran's service induction examination, conducted in 
February 1992, reflects that the veteran, who was then 19, 
reported having broken the fifth finger, right hand, at age 
17.  He also reported that his right hand had been placed in 
a brace when he was 19.  No sequela was reported.  On 
clinical examination, no abnormality of the right hand or 
fingers was reported.  On periodic examination conducted in 
February 1993, the veteran again recounted the history of a 
fractured fifth metacarpal at age 17, and use of a brace for 
the right hand at age 19.  On periodic examination in October 
1993, the veteran reported that he sustained blunt trauma to 
the right hand at age 18, and wore a right wrist brace.  In 
October 1993, the veteran complained of injuring his right 
hand while playing football.  There was some edema and bluish 
discoloration of the fingers, but radiologic examination 
disclosed no fracture, according to the clinical notes.  The 
radiologic report is not associated with the claims file.  
Soft tissue injury was diagnosed.  In November 1993, the 
veteran complained of trauma to the right hand.  The right 
thumb was edematous, and a bruise of the right thumb was 
diagnosed.  

Service separation examination, conducted in May 1997, 
reflects that the veteran's upper extremities were normal.  
The portion of the medical history prepared by a physician 
reflects that the veteran reported intermittent discomfort of 
the fingers, resolved with rest.  The physician concluded 
that the complaint was not currently disabling (NCD). 

On VA examination conducted in November 1997, the veteran 
complained of occasional discomfort in the hands, beginning 
about two years before his service discharge.  He did not 
provide a history of any pre-service hand injury.  Radiologic 
examination disclosed foreshortening and some deformity of 
the base and proximal diaphysis of the first metacarpal, 
which was interpreted as "most likely" representing 
sequelae from a fracture of the first metacarpal, without 
evidence of osteoarthrosis.  

At a personal hearing conducted in July 1999, the veteran 
testified that his military occupational specialty as an 
engineman in ship engine rooms caused "an awful lot of 
damage to his hands" including burns, jamming the fingers 
and thumbs, scraping the skin, banging the knuckles, and the 
like.
The veteran's complaints of right hand pain, like the 
complaints of left hand pain, do not constitute a disability 
for which service connection may be granted.  The veteran's 
complaints of pain do not establish that the claim of 
entitlement to service connection for a disorder of the right 
hand is well-grounded, in the absence of a medical diagnosis.

The post-service evidence which reflects that the veteran has 
residuals of a fracture of one finger of the right hand is 
consistent with the history provided by the veteran that he 
incurred a fracture of on finger prior to service.  The 
evidence clearly establishes that the veteran did not incur a 
fracture of a finger in service, since the radiologic 
examinations at the time of an in-service injury were 
negative and no other treatment of that injury was sought.  
The veteran himself does not allege that he incurred a 
fracture of the right hand in service.  The evidence clearly 
and unmistakable shows that a fracture of a finger currently 
disclosed on radiologic examination was incurred prior to 
service.  Therefore, the presumption of soundness at 
induction, to the extent of the fingers of the right hand, is 
rebutted.

The veteran does contend that he hit his fingers and jammed 
them constantly in service.  However, there is no medical 
evidence that he has any current disability of the knuckles 
or any disorder due to banging and scraping the hands. 

A pre-existing disease or injury will be considered to have 
been aggravated in service, where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to natural progress of 
the disease.  38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306 (1999).  In this case, there is no medical evidence or 
opinion that the veteran's residuals of a fracture of a 
finger on the right hand increased in service, nor is there 
current evidence that the residuals of that fracture are 
increased post-service as compared to pre-service.  In 
particular, a post-service radiologic report reflects that 
there is no arthritis in the right hand.  In the absence of 
any medical evidence or opinion that a right hand disorder 
increased in severity during service or was aggravated in 
service, the veteran has not established a well-grounded 
claim on the basis of aggravation.  

The Board further notes that the veteran has not identified 
any additional evidence which might be relevant to his claim 
for service connection for a right hand, left hand, or 
bilateral hand disorder.  In particular, the Board notes that 
the veteran has not indicated that there are any records of 
post-service medical treatment for hand pain or for pain of 
other hand.  The claim for service connection for a hand 
disorder, however interpreted, must be denied.

3. Claim for service connection for right ankle disorder

Service medical records reflect that the veteran complained 
of right ankle pain on one occasion, in June 1994.  The 
service separation examination, conducted in May 1997, 
reflects that the veteran's lower extremities were normal.  
He reported "popping" or "cracking" of the right ankle 
with certain movements.  The physician concluded that the 
complaint was not currently disabling.  

On VA examination conducted in November 1997, the veteran 
reported that he had been having pain in the right ankle for 
several years, and that he could hear a popping or cracking 
sound in the right ankle when running.  His posture and gait 
were normal.  No limitation of range of motion was found in 
the lower extremities.  Radiologic examination of the right 
ankle disclosed no abnormality.  The veteran reported that 
the right ankle problem did not impact on his daily 
activities in any way.  The examiner concluded that the 
examination was negative for findings as to the right ankle. 

In the absence of objective findings of a current right ankle 
disorder, a well-grounded claim for that disorder has not 
been established.  Without evidence of present symptomatology 
or disability due to the disorder which pre-existed service, 
no plausible claim for service connection on the basis of 
aggravation of those disorders in service can be presented, 
and the claim is not well grounded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Where there is no 
current disability, there is nothing for which to grant 
service connection.  Brammer, 3 Vet. App. at 225.

The veteran has been notified, including in an October 1999 
supplemental statement of the case, of the requirements for 
establishing a well-grounded claim.  The veteran has not 
identified any relevant medical evidence which might well-
ground the claim, nor has he indicated that he has ever 
sought post-service medical treatment for the right ankle.  
McKnight, supra; Robinette, supra.  The claim must be denied.


ORDER

The claim of entitlement to service connection for a hearing 
loss is denied.

The claim of entitlement to service connection for bilateral 
hand pain is denied.

The claim of entitlement to service connection for a right 
ankle disorder is denied.


REMAND

At a personal hearing conducted in July 1999, the veteran 
testified that he had sought and received VA treatment of a 
back disorder, a knee disorder, and for shortness of breath 
following his November 1997 VA examinations relevant to those 
claims.  No medical evidence subsequent to the VA 
examinations conducted in late 1997 is of record.  Although 
the November 1997 examination reports are negative for a back 
disorder, a knee disorder, or a respiratory disorder, the 
Board notes that less than one year had elapsed since the 
veteran's service discharge at the time of those 
examinations.  

Given the recent discussion of the Federal Circuit Court of 
Appeals as to the development required prior to a 
determination as to whether a claim is well-grounded, 
additional factual development, including, but not limited 
to, obtaining the records of any relevant post-service 
medical treatment, VA or private, should be is required in 
this case before the final determinations as to well-
groundedness may be made in this case.  Hensley v. West, 212 
F.3d 1255 (Fed. Cir. 2000). 

In light of the foregoing, the Board finds that further 
development, as specified below, is warranted.  Accordingly, 
the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
have him identify (names, addresses and 
dates) all sources of post-service VA or 
non-VA treatment for shortness of breath 
or for the back or knees.  If the veteran 
identifies and private providers of 
relevant treatment, he should be asked to 
sign authorizations for release of those 
records to VA.  The RO should then secure 
copies of all identified records not 
already on file and associate them with 
the claims folder.  38 C.F.R. §3.159 
(1999).

2.  The RO should complete any and all 
necessary actions as to the veteran's 
claims for service connection for a back, 
knee, or breathing disorder.  If the 
veteran submits a well-grounded claim as 
to any disorder, the RO should determine 
whether a VA examination or medical 
opinion as to the probability that the 
disorder is related to service is 
required; if so, such development should 
be conducted.

3.  After the development requested above 
has been completed, the RO should again 
review the record and readjudicate the 
claims on appeal.  If any benefit sought 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board does not intimate any opinion as to the 
merits of this case, either favorable or unfavorable, at this 
time. 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






